Name: Commission Regulation (EEC) No 3478/84 of 11 December 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 84 Official Journal of the European Communities No L 326/9 COMMISSION REGULATION (EEC) No 3478/84 of 11 December 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 101 2/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 14 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. O OJ No L 101 , 13. 4. 1984, p. 25 . No L 326/ 10 Official Journal of the European Communities 13 . 12. 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 j 07.01 All New potatoes 1601 288,31 78,66 241,24 25,68 48241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 4338 772,94 214,99 658,34 69,11 132 604 242,51 58,08 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1330 237,01 65,92 201,87 21,19 40661 74,36 17,81 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4840 862,47 239,89 734,59 77,12 147963 270,60 64,80 1.22 ex 07X)l-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 07.01 F I Peas 6089 1 084,98 301,78 924,1 1 97,02 186137 340,41 81,52 1.30 07.01-45 ) 07.01-47 07.01 F II Beans (of the species Phaseolus) 4606 820,71 228,28 699,02 73,38 14Q799 257,49 61,67 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2208 393,49 109,44 335,14 35,18 67506 123,45 29,56 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 6266 11 16,52 310,56 950,98 99,84 191547 350,30 83,90 1.60 07.01-63 ex 07.01 H Onions (other than sets) 440 78,54 21,84 66,89 7,02 13474 24,64 5,90 1.70 07.01-67 ex 07.01 H Garlic 4278 762,31 212,03 649,29 68,16 130781 239,17 57,28 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80\ 07.01 K Asparagus : l \l l 1.80.1 ex 07.01-71  green 21532 3836,50 1067,12 3267,68 343,06 658180 1 203,69 288,29 1.80.2 ex 07.01-71li  other 10543 1 882,67 520,12 1596,15 168,19 323305 586,73 139,86 1.90 07.01-73 07.01 L Artichokes 4345 774,26 215,36 659,47 69,23 132831 242,92 58,18 1.100 07.01-75 07.01-77 ] 07.01 M Tomatoes 2698 480,79 133,73 409,50 42,99 82483 150,84 36,12 1.110 07.01-81 1 07.01-82 07.01 PI Cucumbers 1840 327,87 91,19 279,26 29,31 56249 102,87 24,63 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 3265 581,73 161,81 495,48 52,01 99801 182,52 43,71 1.130 07.01-97 07.01 T II Aubergines 3721 663,13 184,45 564,81 59,29 113765 208,05 49,83 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1715 305,60 85,00 260,29 27,32 52428 95,88 22^6 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2563 456,71 127,03 389,00 40,83 78352 143,29 34,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3721 662,98 184,40 564,68 59,28 113739 208,01 49,81 2.10 08.01-31 ex 08.01 B Bananas, fresh 2685 478,53 133,10 407,58 42,79 82095 150,13 35,95 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 251 579,29 161,12 493,40 51,80 99381 181,75 43,53 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 4781 851,90 236,95 725,59 76,17 146149 267,28 64,01 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 11359 2023,99 562,97 1 723,90 180,98 347231 635,02 152,09 2.50 08.02 A I Sweet oranges, fresh : || 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 /  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 13 . 12. 84 Official Journal of the European Communities No L 326/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit FI £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1608 286,66 79,73 244,16 25,63 49179 89,94 21,54 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2148 382,88 106,49 326,1 1 34,23 65686 120,12 28,77 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1399 249,31 69,34 212,34 22,29 42771 78,22 18,73 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3205 576,05 158,98 488,11 51,34 97928 179,14 41,40 2.60.3 08.02.28 08.02 B I  Clementines 2302 410,19 114,09 349,37 36,68 70372 128,69 30,82 2.60.4 08.02-34 I 08.02-37 1 ex 08.02 B II  Tangerines and others 3480 621,50 171,70 526,91 55,52 106729 193,69 46,17 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2070 368,89 102,60 314,19 32,98 63286 115,74 27,72 2.80 ex 08.02 D Grapefruit, fresh : \ ||Il\ 2.80.1 ex 08.02-70li  white 2581 459,87 127,91 391,68 41,12 78894 144,28 34,55 2.80.2 ex 08.02-70  pink 3220 573,84 159,61 488,76 51,31 98 447 180,04 43,12 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8895 1 585,00 440,86 1 350,00 141,73 271918 497,29 1 19,10 2.90 08.04-1 1 08.04-19 08.04-23 08.04 A I Table grapes 2621 467,06 129,91 397,81 41,76 80128 146,54 35,09 2.95 08.05-50 08.05 C Chestnuts 4594 818,67 227,71 697,29 73,20 140450 256,85 61,51 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2104 374,97 104,29 319,38 33,53 64330 117,64 28,17 2.110 08.06-33 . 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1797 321,72 88,80 272,19 28,80 55089 100,20 23,95 2.120 08.07-10 08.07 A Apricots 10805 1 925,23 535,50 1 639,79 172,15 330288 604,04 144,67 2.130 ex 08.07-32 ex 08.07 B Peaches 13139 2341,06 651,16 1 993,96 209,33 401 626 734,50 175,91 2.140 ex 08.07-32 ex 08.07 B Nectarines 12973 2311,51 642,94 1 968,79 206,69 396557 725,23 173,69 2.150 08.07-51 1 08.07-55 1 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 j 08.07 D Plums 1945 348,29 96,13 294,67 31,18 59639 108,48 25,93 2.170 08.08-11 1 08.08-15 08.08 A Strawberries 21 685 3863,85 1 074,73 3290,97 345,50 662873 1212,28 290,34 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101 773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19  elongated 2148 382,74 106,46 325,99 34,22 65662 120,08 28,76 2.190.2 ex 08.09-19||  other 6713 1 196,12 332,70 1018,78 106,95 205204 375,28 89,88 2.195 ex 08.09-90 ex 08.09 Pomegranates 2013 358,69 99,77 305,51 32,07 61 536 112,53 26,95 2.200 ex 08.09-90 ex 08.09 Kiwis 13581 2419,91 673,09 2061,12 216,39 415154 759,24 181,84 2.202 ex 08.09-90 ex 08.09 Khakis 4613 821,93 228,61 700,06 73,49 141008 257,88 61,76 2.203 ex 08.09-90 ex 08.09 Lychees 19624 3535,23 970,70 2977,52 314,63 601 320 1 095,40 256,32